       4:19-cv-03029-TER         Date Filed 06/08/21      Entry Number 30         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

JOYCE B. WILLIAMS,              )                     Civil Action No. 4:19-cv-03029-TER
                                )
                     Plaintiff, )
                                )
vs.                             )
                                )                                     ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                                )
                     Defendant. )

       On May 22, 2021, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that she was the prevailing party and that

the position taken by the Commissioner, in this action was not substantially justified. (ECF No. 27).

On June 3, 2021, the Commissioner responded stating that the Commissioner did not oppose the

payment of attorney fees in the amount of $4,333.50 and expenses in the amount of $16. The

Commissioner requests the Court to direct that attorney’s fees be paid directly to Plaintiff. (ECF No.

28).

       Upon review of the material submitted to the court and finding the fees to be reasonable, the

Plaintiff’s Motion for Attorney’s Fees (ECF No. 27) is granted as outlined herein. The Commissioner

shall pay the Plaintiff attorney’s fees in amount of $4,333.50 and expenses in the amount of $16.

Payment of the fees noted herein shall constitute a complete release from and bar to any and all

claims plaintiff may have relating to EAJA fees in connection with this action. This award is without

prejudice to the right of Plaintiff to seek attorney fees under Section 406(b) of the Social Security

Act, subject to the offset provisions of the EAJA.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596-98 (2010), EAJA fees awarded by this Court
      4:19-cv-03029-TER          Date Filed 06/08/21       Entry Number 30         Page 2 of 2




belong to the Plaintiff and are subject to offset under the Treasury Offset Program, 31 U.S.C. §

3716(c)(3)(B) (2006). Any EAJA fees should therefore be awarded to Plaintiff and not to Plaintiff’s

attorney. If, after receiving the Court’s EAJA fee order, the Commissioner (1) determines that

Plaintiff has assigned his right to EAJA fees to his attorney; (2) determines that Plaintiff does not

owe a debt that is subject to offset under the Treasury Offset Program, and (3) agrees to waive the

requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to Plaintiff’s

attorney. However, if there is a debt owed under the Treasury Offset Program, the Commissioner

cannot agree to waive the requirements of the Anti-Assignment Act, and the remaining EAJA fees,

if any after offset, will be paid by a check made out to Plaintiff but delivered to the business address

of Plaintiff’s attorney .

        IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
June 8, 2021                                            Thomas E. Rogers, III
Florence, South Carolina                                United States Magistrate Judge




                                                   2
